DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8 April 2020, 30 December 2020, and 15 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  line 2 reads “with two tabs. which are diametrically”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jager (U.S. Patent 10,671,101) in view of Chang (U.S. Patent Publication 2006/0042705).
Regarding claim 12, Jager discloses a thermostatic cartridge for regulating cold and hot fluids to be mixed, wherein the thermostatic cartridge comprises:
a base 110, which defines an axis (X-X) and which comprises two separate base parts (111, 112) that are designed to be assembled to one another in an assembled state of the thermostatic cartridge, wherein in an assembled state of the first and second base parts, the two base parts are superimposed axially against each other, with the interposition of a seal (surface seal created between 111 and 112. Col. 5 ln 60-66), and together delimit a chamber 115 for mixing cold and hot fluids, wherein the chamber is sealed by the seal while being connected to the outside of the base both by a first inlet 116 for the cold fluid and a second inlet 117 for the hot fluid which are delimited by one of the two base parts, and by an outlet 118 for a mixture of the cold and hot fluids, which is delimited by the other of the two base parts,
a slide 120, which is displaceable substantially parallel to the axis inside the chamber in order to inversely vary the respective flow sections of a first passage (F3), which is supplied by the first inlet and which is delimited axially between the slide and one of the two base parts, and a second passage (C3), which is supplied by the second inlet and which is delimited axially between the slide and the other of the two base parts (Col. 7 ln 1-40),
a thermostatic actuator (130, 134), which is at least partially arranged in the chamber and which is connected to the slide and the base in order, as a function of the temperature of the mixture, to move the slide inside the chamber to a regulation position corresponding to a set temperature that is defined by the axial position that has a dedicated part of the thermostatic actuator,
a cover 210/310/410 which, in the assembled state of the thermostatic cartridge, is secured to the base, and
a regulation and control system 230/330/430, which is at least partially movably mounted in the cover so as, in the assembled state of the thermostatic cartridge, both to vary the flow rate of the cold fluid supplied to the first inlet and the flow rate of the hot fluid supplied to the second inlet, and to regulate the flow and temperature of the mixture in the outlet (FIG. 1-5; Col. 5 ln 22-Col. 12 ln 5).
Jager is silent regarding wherein a first of the two base parts comprises at least one tab: which extends substantially parallel to the axis , which, at a first end of its two axial ends, is connected to the rest of the first base part both fixedly along the axis and deformably to allow an elastic deflection of the at least one tab transversely to the axis, which, at its second axial end, is provided with at least one retaining surface against which the second base part bears axially in order to hold the first and second base parts assembled, and which, at its second axial end, is also provided with a protruding relief which is designed to interact with the cover, so that, during assembly of the cover and the base, the cover and the protruding relief slide against one another to deflect the tab towards the axis and, in the assembled state of the thermostatic cartridge, the protruding relief engages a hole of the cover to axially retain the cover relative to the base.
However, Chang teaches a thermostatic cartridge for regulating cold and hot fluids to be mixed, wherein the thermostatic cartridge comprises:
a base (11, 25), which defines an axis and which comprises two separate base parts (11, 25) that are designed to be assembled to one another in an assembled state of the thermostatic cartridge, wherein in an assembled state of the first and second base parts, the two base parts are superimposed axially against each other, with the interposition of a seal 4,
a cover 12 which, in the assembled state of the thermostatic cartridge, is secured to the base;
wherein a first of the two base parts 25 comprises at least one tab (252 and the vertically extending tabs seen in FIG. 3); which extends substantially parallel to the axis , which, at a first end of its two axial ends, is connected to the rest of the first base part both fixedly along the axis and deformably to allow an elastic deflection of the at least one tab transversely to the axis, which, at its second axial end, is provided with at least one retaining surface (horizontally extending portion of 252) against which the second base part bears axially in order to hold the first and second base parts assembled (Paragraph 28), and which, at its second axial end, is also provided with a protruding relief (top surface of 252) which is designed to interact with the cover (see FIG. 2), so that, during assembly of the cover and the base, the cover and the protruding relief slide against one another to deflect the tab towards the axis and, in the assembled state of the thermostatic cartridge, the protruding relief engages a hole 128/129 of the cover to axially retain the cover relative to the base, and a second of the two base parts has tabs 117 (FIG. 2-4; Paragraph 22-28).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jager, by adding at least one tab to the first of the base parts, which is provided with at least one retaining surface, against which the second base part bears axially in order to hold the first and second base parts assembled, and a protruding relief which is designed to interact with the cover, and the second of the base parts having at least one tab and a receiving portion for the tab associated with the first of the base parts, as taught by Chang, for the purpose of providing a more robust connection between the two base parts and the cover so as to prevent improper alignment of the components.
Regarding claim 13, Jager, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Jager/Chang further teaches the at least one tab extends from a peripheral portion of the first base part and interacts with a peripheral portion of the second base part so that, during assembly of the first and second base parts, the peripheral portion of the second base part and the at least one tab slide against each other in order to deflect the at least one tab in opposite direction to the axis and, in the assembled state of the first and second base parts, the at least one retaining surface engages the peripheral portion of the second base part in order to axially retain the first base part relative to the second base part (FIG. 2-4; Paragraph 28, 35, 39).
Regarding claim 14, Jager, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Jager/Chang further teaches the at least one retaining surface of the at least one tab protrudes from a side edge of the at least one tab (Chang FIG. 2-4).
Regarding claim 15, Jager, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Jager/Chang further teaches the at least one retaining surface of the at least one tab protrudes from a side edge of the at least one tab in a direction that is orthoradial to the axis (Chang FIG. 2-4).
Regarding claim 16, Jager, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Jager/Chang further teaches the at least one tab is provided with two retaining surfaces, which extend on either side of the at least one tab, respectively from either of the side edges of the at least one tab (the tab extends in all directions, including along extending on either side of the tab) (Chang FIG. 2-4).
Regarding claim 17, Jager, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Jager/Chang further teaches the first base part is provided with at least two tabs, which are distributed around the axis (Chang FIG. 2-4).
Regarding claim 18, Jager, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 17.
Jager/Chang further teaches the first base part is provided with two tabs which are diametrically opposite relative to the axis and which have respective widths that are different from each other (Chang, 252 and the vertically extending tabs on top 25 are different widths) (Chang FIG. 2-4; Paragraph 28).
Regarding claim 19, Jager, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Jager/Chang further teaches the second base part comprises, for the at least one tab, a housing (Chang, 117/118), which is designed to receive the at least one tab in the assembled state of the first and second base parts, and within which the second base part defines, for the at least one retaining surface, a bearing surface (Chang, inside of engaging hole 118) against which the at least one retaining surface abuts axially to hold the first and second base parts assembled (Chang FIG. 2-4; Paragraph 22, 35).
Regarding claim 20, Jager, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Jager/Chang further discloses the thermostatic actuator comprises:
a thermostat 130, which comprises a body 131, containing a thermally-expandable material 133, and a piston 132 that is displaceable in translation substantially along the axis relative to the body under the effect of expansion of the thermally-expandable material, wherein the piston forms said dedicated part of the thermostatic actuator, and wherein the body is connected to the slide to move the slide in substantially axis- wise translation within the chamber, and
a return spring 134 which is axially interposed between the body of the thermostat and one of the first and second base parts in order to return the body and the piston to one another during contraction of the thermally-expandable material (FIG. 1-5; Col. 7 ln 57-Col. 8 ln 17).
Regarding claim 21, Jager, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Jager/Chang further discloses the base, the slide and the thermostatic actuator together form, in the assembled state of the first and second base parts, a demountable preassembled module (FIG. 1-5).
Regarding claim 22, Jager, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Jager/Chang further teaches the cover and the protruding relief are provided to slide against one another in order to deflect the at least one tab towards the axis during an axial connection between the base and the cover (Chang FIG. 2-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (U.S. Patent Publication 2012/0222763) discloses a thermostatic valve similar to the one disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753